Citation Nr: 0801558	
Decision Date: 01/15/08    Archive Date: 01/29/08

DOCKET NO.  05-28 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bronchial asthma.

3.  Entitlement to service connection for allergic rhinitis.

4.  Entitlement to service connection for coronary artery 
disease, status post coronary artery bypass graft.

5.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
coronary artery disease, status post coronary artery bypass 
graft.


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel
INTRODUCTION

The veteran had active military service from February 1966 to 
December 1967, and is a Vietnam War veteran.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  

The issue of compensation under 38 U.S.C.A. § 1151 for 
coronary artery disease, status post coronary artery bypass 
graft is addressed in the REMAND portion of the decision 
below.

The Board notes that in December 2005 and January 2007 (after 
certification of the case to the Board) the veteran submitted 
additional evidence directly to the Board.  As the veteran 
also submitted a waiver of RO jurisdiction, the Board may 
consider this evidence in the first instance.  See 38 C.F.R. 
§ 20.1304.  In that regard, it is noted that the medical 
records include reference to gastroesophogeal reflux 
disorder.  As the issue of service connection for GERD is not 
on appeal, the Board does not have jurisdiction over that 
claim.  Accordingly, the issue is referred back to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The veteran does not have a current diagnosis of PTSD.

2.  The record contains no evidence of any complaints, 
diagnosis, or treatment for bronchial asthma, allergic 
rhinitis, or coronary artery disease during active military 
service, and no competent probative evidence that links a 
current bronchial asthma, allergic rhinitis, or coronary 
artery disorder to active military service.  

3.  The veteran is presumed to have been exposed to Agent 
Orange during active military service.  

4.  Bronchial asthma is not a presumptive disorder under the 
provisions of 38 C.F.R. § 3.309(e).

5.  Allergic rhinitis is not a presumptive disorder under the 
provisions of 38 C.F.R. § 3.309(e).

6.  Coronary artery disease is not a presumptive disorder 
under the provisions of 38 C.F.R. § 3.309(e), nor was the 
disorder manifested to a degree of ten percent within one 
year of discharge.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2007).

2.  An allergic rhinitis disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2007).

3.  A bronchial asthma disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2007).

4.  A coronary artery disability was not incurred in or 
aggravated by active military service, nor may it be presumed 
to have incurred therein.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Allergic Rhinitis, Bronchial 
Asthma, 
and Coronary Artery Disease/Coronary Artery Bypass Graft

The veteran seeks service connection for allergic rhinitis, 
bronchial asthma, and coronary artery disease, including as 
secondary to Agent Orange exposure.  DD-214 confirms his 
service in Vietnam during the Vietnam conflict, so his 
exposure to Agent Orange is presumed.  38 C.F.R. § 
3.307(a)(6)(iii).

A disability may be service-connected if it results from an 
injury or disease incurred in or aggravated by military 
service.  38 C.F.R. § 3.303.  Some chronic diseases, such as 
cardiovascular-renal disease, may be presumed to have been 
incurred in service, if they become manifest to a degree of 
ten percent or more within one year of the date of separation 
from service.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. 
§§ 3.307(a),3.309(a).  Service connection may also be granted 
for any disease listed at 38 C.F.R. § 3.309(e), even though 
there is no record of such disease during service, provided 
that the provisions of 38 C.F.R. § 3.307(d) are met.  
However, a presumption of service connection based on 
exposure to herbicides is not warranted for any condition for 
which the Secretary has not specifically determined that a 
presumption of service connection is warranted.  See 68 
Federal Register 27630-27641 (May 20, 2003).

Service medical records contain no evidence of any 
complaints, diagnosis, or treatment for bronchial asthma, 
allergic rhinitis, or coronary artery disease.  In fact, the 
record contains no objective evidence of any post-service 
malady until VA treatment records dated in February 1999; 
more than 30 years after the veteran's separation from 
service.  This significant lapse of time is highly probative 
evidence against the veteran's claim of a nexus between a 
current bronchial asthma, allergic rhinitis, or coronary 
artery disorder and active military service.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding that that a 
significant lapse in time between service and post-service 
medical treatment may be considered in the analysis of a 
service connection claim).  

In addition, the record contains no competent probative 
evidence that links the veteran's current bronchial asthma, 
allergic rhinitis, and coronary artery disease to service or 
any incident thereof.  In that regard, it is noted that the 
veteran asserts that his bronchial asthma, allergic rhinitis, 
and coronary artery disease may be related to his exposure to 
Agent Orange during service.  A layperson, however, is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  
Unfortunately, the record contains no competent probative 
evidence that attributes the veteran's bronchial asthma, 
allergic rhinitis, or coronary artery disease to Agent Orange 
exposure, and these disorders are not among the diseases 
listed at 38 C.F.R. § 3.309(e).  Accordingly, service 
connection for bronchial asthma, allergic rhinitis, and 
coronary artery disease secondary to Agent Orange exposure 
must be denied.  38 C.F.R. § 3.307(a).

The Board has considered the doctrine of reasonable doubt, 
but for the reasons just expounded, finds it to be 
inapplicable, as the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
38 C.F.R.  § 3.102.  38 C.F.R. §§ 3.303, 3.307, 3.309

II. Service Connection for PTSD

In addition to the foregoing, the veteran seeks service 
connection for PTSD.  In support of his claim he submitted a 
stressor statement in which he says that there "were combats 
on a daily basis" close to where he was stationed in 
Vietnam.  He added that he could see dead bodies and wounded 
people, and that this made him very nervous.  He states that 
he was unable to sleep because he was afraid that his outfit 
was going to be attacked at any time.  DD-214, which confirms 
his service in Vietnam during the Vietnam conflict, shows a 
military occupational specialty of General Warehouseman.  DD-
214 also confirms that the veteran was awarded a Vietnam 
Service Medal with at least one Bronze Star, and a Vietnam 
Campaign Medal.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with §4.125(a) of this 
chapter; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 CFR § 3.304(f).  

VA and private medical records confirm that the veteran 
receives treatment for depression; however, he does not have 
a current PTSD disorder.  Indeed, compensation and pension 
(C&P) PTSD examination done in December 2004 flatly ruled out 
a diagnosis of PTSD.  According to the examiner, 

None of the symptoms mentioned by the 
veteran or the history that he described 
throughout the interview are compatible 
with a diagnosis post-traumatic stress 
disorder related to his Military service.

. . .

This history given by this veteran, shows 
no evidence of any specific stressors 
occurring during his period of active 
duty, that have affected in any 
significant way his life after his period 
of military service ended.  The veteran 
was able to work and study and he did so, 
in order to finish the Bachelor's degree 
in Business Administration that prepared 
him for his job later on with the State 
Government in different capacities, a job 
that he was able to perform adequately 
and very efficiently and from which he 
retired after the equivalent of 30 years 
of work.  He did not make mention of any 
significant interpersonal or family 
problems throughout the years subsequent 
to his service.  In summary, there is no 
evidence in the history or in the 
symptoms to fulfill diagnostic criteria 
or to consider a diagnosis of post-
traumatic stress disorder in this 
veteran's case.  On the other hand, the 
evidence that the veteran himself has 
submitted from private physician and the 
progress notes of his treatment as an 
outpatient at the VA hospital, clearly 
showed that the veteran's 
neuropsychiatric condition has developed 
as a consequence or a reaction to the 
medical problems, and in a certain sense, 
the impairment that has been caused by 
the open heart surgery that he had to 
undergo in he year 2000.  This is 
basically brought on by the fact that the 
plans he had to continue working and to 
do other things related to his job, even 
after his retirement, were cut short at 
that moment.

This evidence clearly informs that the veteran does not have 
a current PTSD disorder, and the record contains no competent 
probative evidence to the contrary.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (where, as here, the 
determinative issue involves a question of medical diagnosis 
or causation, only individuals possessing specialized medical 
training and knowledge are competent to render such an 
opinion).  38 C.F.R. § 3.159(a)(2).  It follows that if there 
is no current disorder there obviously is no current 
disability.  The veteran thus does not meet basic 
requirements for a grant of service connection for PTSD.  See 
Pond v. West, 12 Vet. App. 341 (1999) (A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease in service).  
In the absence of a current PTSD disability, service 
connection for PTSD must be denied.  See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992) (there can be no valid 
claim absent proof of a present disability).  

The Board has again considered the doctrine of reasonable 
doubt but finds it to be inapplicable since the record 
contains no competent medical evidence of a current PTSD 
disorder.  38 C.F.R. §§ 3.102, 3.159(a)(1).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to the claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

The evidence shows that VA has met the notice and duty to 
assist provisions of the VCAA.  A letter from the RO dated in 
October 2004 satisfied the duty to notify provisions.  The 
veteran was apprised of the information and evidence 
necessary to establish his claims for service connection; of 
the evidence that VA would seek to provide; and of the 
information and evidence that he was expected to provide.  In 
addition, he was specifically requested to provide "any 
evidence in [his] possession that pertains to [his] claim."  
See 38 C.F.R. § 3.159(b)(1).  The Board is thus satisfied 
that VA has complied with the notification requirements of 
the VCAA and the implementing regulations.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim. Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must inform the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

Although the veteran was not provided with notice of how VA 
determines disability ratings and effective dates the Board 
finds this matter to be moot since the veteran's claims for 
service connection have been denied.  

Regarding the duty to assist, SMRs have been obtained and 
made a part of the record.  VA and private treatment records 
have also been obtained and made a part of the record.  The 
veteran was also accorded C&P examinations in December 2004, 
the reports of which are of record.  There is no indication 
in the record that additional evidence relevant to the issue 
decided herein is available and not part of the claims file.  
The Board is satisfied that VA has sufficiently discharged 
its duty in this matter.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).



ORDER

Service connection for PTSD is denied.

Service connection for bronchial asthma is denied.

Service connection for allergic rhinitis is denied.

Service connection for coronary artery disease, status post 
coronary artery bypass graft is denied.


REMAND

Regarding the aspect of the veteran's claim for entitlement 
to compensation for coronary artery disease, status post 
coronary artery bypass graft, which arises under the 
provisions of 38 U.S.C.A. §1151, it is noted that in his 
April 2005 notice of disagreement, the veteran says that VA 
failed to administer proper, timely treatment.  While the 
January 2005 rating decision and the August 2005 statement of 
the case mentioned the veteran's claim for §1151 
compensation, the Board notes that the veteran was never 
provided notice in accordance with 38 U.S.C.A. §§ 5103, 
5103A.  Remand of the matter is thus warranted for issuance 
of proper notice.  See 38 C.F.R. § 3.159(b).  Issuance to the 
veteran of notice that informs him of how VA determines 
disability ratings and effective dates should also be done.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
On remand said notice should also be issued.

In addition to the foregoing, it is noted that the veteran 
receives medical care through the San Juan VAMC.  There is 
also an indication that the veteran has applied for Social 
Security disability benefits.

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody. 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2006).  In Bell v. Derwinski, 2 
Vet. App. 611 (1992), the Court held that VA has constructive 
notice of VA generated documents that could reasonably be 
expected to be part of the record, and that such documents 
are thus constructively part of the record before the 
Secretary and the Board, even where they are not actually 
before the adjudicating body.  The veteran submitted various 
VA medical records dated from February 1999 to August 2001.  
On remand the RO should request all VA treatment records 
compiled from January 1999 to December 2001 and since January 
12, 2005.  38 C.F.R. § 3.159(c)(2).  Request should also be 
made for all disability records compiled by Social Security 
Administration.  Id.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  Issue notice to the veteran in 
compliance with 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002), specific to the 
veteran's claim for compensation under 38 
U.S.C.A. § 1151 for coronary artery 
disease, status post coronary artery bypass 
graft.  Such notice must apprise the 
veteran of the evidence needed to 
substantiate his claim; of the types of 
evidence that the veteran must submit; and 
of the types of evidence that VA will 
obtain.  This notice should also inform the 
veteran of how effective dates and 
disability ratings are determined, and 
encourage the veteran to submit any 
relevant evidence that he may have in his 
possession.

2.  Request all treatment records compiled 
from January 1999 to December 2001 and 
since January 12, 2005, by the San Juan 
VAMC.   If the veteran identifies any 
pertinent private treatment records, they 
should also be obtained and associated with 
the record.  

3.  Contact the Social Security 
Administration and determine whether the 
veteran has applied for Social Security 
disability benefits.  If so, request a copy 
of the decisional documents and medical 
records upon which the veteran's Social 
Security disability benefits are based.  If 
a final decision has not yet been issued, 
SSA should be asked to forward such a 
decision as soon as it becomes available.  
The veteran may wish to help expedite this 
action by providing any decisional 
documents in his possession.  The 
originating agency should take steps to 
ensure that the SSA decision with 
associated records is made a part of the 
claims file before the case is re-
adjudicated.

4.  After completion of the above and any 
additional development deemed necessary, 
readjudicate the claim.  If the benefit 
sought remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


